UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6935


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

DIXIE, Nurse for NCDPS; JOHN DOE, Dietitian for NCDPS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Martin K. Reidinger, District Judge. (3:18-cv-00395-MR)


Submitted: August 22, 2019                                        Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary seeks to appeal the district court’s order denying McClary’s

motions for appointment of counsel. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order McClary seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           DISMISSED




                                           2